In this case the Chancellor had made a decree at the September term 1800 upon a forthcoming bond, from which decree Skip-with appealed to this Court. The Court of Chancery allowed time for giving the appeal bond, which extended beyond the last term of this court. And it being a case for delay, Wickham for the appellee, now moved to bring it on, contending that this ought to be considered as the second term after granting the appeal. Ror the time allowed Skipwith for giving the bond, was for his own benefit, and therefore, that he should not be permitted to turn it to the disadvantage of his creditor.
But the court, after enquiring into the practice, denied the motion; being of opinion, that this was to be considered only as the first term after the appeal.